Title: From Benjamin Franklin to Gérard, 1 April 1778
From: Franklin, Benjamin
To: Gérard, Conrad-Alexandre


Passy, April 1. 1778.
Once more, dear Sir, Adieu. Mr. Deane set out last Night. He will show you the Propositions. They would probably have been accepted, if they had been made two Years ago. I have answer’d that they come too late: And that every kind of Acknowledgement of the Government of Great Britain how small soever, is now become impracticable. I thank you for the Information of Mr. de Sartine’s Courier. My best Wishes attend you.
 
Addressed: A Monsieur / Monsieur Gerard / Secretaire du Conseil du Roy / à Versailles
Notation: Dr Franklin to Mr Gerard.
